ORDER
Appellant petitions for an order remanding this matter to the family court for the purpose of enforcing an alleged settlement agreement. She also petitions to hold the appeal in abeyance, obtain an extension of time, and recover attorney’s fees and costs.
Appellant alleges that subsequent to the filing of this appeal, an oral settlement agreement was reached. Ap*329pellant further alleges that despite the oral settlement, respondent now refuses to sign a consent order based on the oral agreement.
Supreme Court Rule 15 states, “No private agreement or consent between the parties or their attorneys, in respect to the proceeding in a cause, shall be binding, unless the same shall have been reduced in writing to the form of an order by consent and entered.”
In our opinion, both the oral agreement and the unexecuted consent order are unenforceable under Rule 15. Therefore, it is unnecessary to remand this case to the family court.
IT IS ORDERED that the petition to remand and hold the appeal in abeyance is denied. Appellant shall, within ten (10) days of the date of this order, order the transcript from the court reporter.
IT IS FURTHER ORDERED that the request for attorney’s fees and costs is denied.